                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RANDALL A. MILLER,

                Plaintiff,

         v.                                            Case No. 18-cv-624-JPG-DGW

 RANDY COBB, U.S. MARSHALS
 SERVICE and DOUG MAIER,

                Defendants.

                                        JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that plaintiff Randall A. Miller’s claims

against the defendant U.S. Marshals Service are dismissed with prejudice;

       IT IS FURTHER ORDERED AND ADJUDGED that plaintiff Randall A. Miller’s claims

against defendants Randy Cobb and Doug Maier are dismissed without prejudice.

DATED: November 28, 2018

                                            MARGARET M. ROBERTIE, Clerk of Court

                                            s/Tina Gray, Deputy Clerk




Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
